Citation Nr: 1223578	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  08-30 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an increased rating (evaluation) in excess of 30 percent for reflux esophagitis with peptic ulcer symptoms.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1970 to March 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which denied an increased rating in excess of 30 percent for the service-connected reflux esophagitis with peptic ulcer symptoms.  During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Augusta, Maine which now has jurisdiction over the claim on appeal.

In November 2008, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus have been raised by the record in a June 2012 informal hearing presentation by the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained.

2.  The service-connected reflux esophagitis with peptic ulcer symptoms has not been characterized by severe or moderately severe duodenal ulcer, impairment of health manifested by anemia and weight loss, recurrent incapacitating episodes averaging 10 days or more in duration at least 4 or more times per year, pain only partially relieved by standard ulcer therapy, or other symptom combinations productive of severe impairment of health. 


CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent for the service-connected reflux esophagitis with peptic ulcer symptoms have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Codes 7305-7346 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a February 2008 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for an increased evaluation for a service-connected disability, the evidence must show that such disability has gotten worse.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  This letter also informed the Veteran that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

In the present appeal, the February 2008 letter included the type of evidence necessary to establish a disability rating and effective date for the service-connected disability on appeal.  In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270   (Fed. Cir. 2009).

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim on appeal, the evidence of record includes VA outpatient treatment records from January 19, 2007 to January 2009 and VA examination reports dated June 2008 and December 2008.  The VA examiners reviewed the Veteran's claims file and medical history and recorded pertinent examination findings.  The Board finds the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board acknowledges that the Veteran's most recent VA examination was in December 2008.  Nonetheless, an additional VA examination is not warranted in this case because the evidence of record subsequently associated with the claims file does not indicate the service-connected disability has become more severe since the December 2008 VA examination. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Disability Rating Legal Criteria

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2011); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Analysis of an Increased Rating for Service-Connected Reflux Esophagitis 

The Veteran contends that an increased rating in excess of 30 percent is warranted for his service-connected reflux esophagitis with peptic ulcer symptoms due to more severe symptoms during the appeal period.  On a VA Form 21-4142 dated in February 2008, the Veteran wrote that he sometimes vomited blood, choked at night and could not get his breath, and was in a lot of pain, which was sometimes severe.  In his substantive appeal (on VA Form 9), the Veteran wrote that his stomach condition had worsened, including that a doctor told him that his hernia was larger.  Through his representative, the Veteran contends that the symptoms of daily chest pain, heartburn, constant efflux, regurgitation, melena, and vomiting more than once a day, and throwing up blood monthly support a disability rating of 60 percent.  The representative asserts that the Veteran has all the symptoms required for a 30 percent disability rating, and in addition has melena, diarrhea, hematemesis, and chronic fatigue.  

Pursuant to the rating criteria for the digestive system, reflux esophagitis with peptic ulcer symptoms has been rated 30 percent disabling.  See 38 C.F.R. § 4.114, Diagnostic Codes 7305-7346 (2011).  The rating criteria under Diagnostic Code 7305 for duodenal ulcer provide, in pertinent, a 40 percent rating when moderately severe; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating is warranted when severe; or pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  Pursuant to the schedule of ratings for the digestive system, specifically under diagnostic codes 7345 and 7354, "incapacitating episodes" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114. 

The criteria under Diagnostic Code 7346 for hiatal hernia provide, in pertinent part, a 30 percent rating for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114. 

For purposes of evaluating conditions under 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  38 C.F.R. § 4.112 (2011).  "Baseline weight" means the average weight for the two-year-period proceeding onset of the disease.  

After a full review of the record, the Board concludes that an increased rating in excess of 30 percent for the service-connected reflux esophagitis with peptic ulcer symptoms is not warranted under Diagnostic Codes 7305-7346 for any period.  The evidence of record during the appeal period does not indicate the Veteran has a duodenal ulcer or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  On VA examination in December 2008, objective medical findings showed the duodenum was normal in appearance.  The Board acknowledges the Veteran testified at the November 2008 DRO hearing as to being tired all the time, specifically described as being weak, having no energy, and not wanting to get out of bed, as well as at the December 2008 VA examination of being constantly tired and weak three to four times per week.  At a December 2008 VA outpatient treatment session, he also complained of fatigue all the time and having no energy.  Nevertheless, there were no objective findings or subjective reports to indicate the Veteran underwent recurrent incapacitating episodes as to the degree of periods of acute signs and symptoms severe enough to require bed rest and treatment by a physician due to the service-connected disability.  See 38 C.F.R. § 4.114.  

While the evidence of record during the appeal period indicates the Veteran has a hiatal hernia, as well as symptoms of pain and vomiting, it does not show material weight loss and hematemesis or melena with moderate amenia.  During the appeal period, the Veteran's weight was documented, in pounds, as 239 due to an inability to exercise after surgery on the right knee (April 2007 and June 2007), 211 (August 2007), 219 (October 2007), 209 (June 2008), 203 (July 2008), 208 (August 2008), 200 and 221 (December 2008), and 221 (January 2009).  At a May 2008 VA outpatient treatment session, the Veteran was described as well developed and well nourished.  At the November 2008 DRO hearing, the Veteran's representative reported he did not notice any material weight loss from the Veteran.  The June 2008 VA examiner noted the Veteran was overweight and no objective signs of significant weight loss or malnutrition were documented on both VA examination reports of record.  Moreover, such evidence of record does not indicate the Veteran underwent "substantial weight loss" as defined for VA purposes for rating disabilities of the digestive system under 38 C.F.R. § 4.114.

With regard to hematemesis and melena with moderate anemia, in a February 2008 VA Form 21-4142, Authorization and Consent to Release, the Veteran reported the service-connected disability had worsened due to severe symptoms, including sometimes vomiting blood.  In a May 2008 telephone call to a VA outpatient treatment facility, the Veteran reported "throwing up emesis" approximately 90 minutes after eating and being under a lot of stress; however, he did not arrive to seek treatment due to lack of transportation.  At the November 2008 DRO hearing, the Veteran's representative asked the Veteran if he has had episodes of blood in his vomit or red streaks, in which the Veteran answered yes, probably 10 to 12 times a year at which it occurs two or three times a week, as well as described his stool as, a lot of times, black, greasy, and diarrhea.  Subsequently, the Veteran informed the December 2008 VA examiner of having hematemesis 10 to 12 times per year and diarrhea with black stools.  In light of the Veteran's reported symptomatology, both VA examiners noted the Veteran's medical history to include vomiting on a weekly basis, but not hematemesis or melena, and other significant history included occasionally seeing blood streaks in vomitus, but not hematemesis.  Following both VA clinical evaluations, there were no signs of anemia, and the June 2008 VA examiner further noted no signs of hematemesis or melena.  Additionally, the Veteran denied blood or melena at a December 2008 VA outpatient treatment session.    

The evidence of record during the appeal period also does not indicate that the Veteran's other symptom combinations related to the service-connected reflux esophagitis with peptic ulcer symptoms are productive of severe health impairment.  Specifically, pursuant to VA outpatient treatment sessions, the Veteran complained of bloating, gas, discomfort, and easily feeling full in April 2007.  He also denied having nausea, vomiting, diarrhea, and constipation, as well as jaundice, in April 2007 and October 2007.  Following a clinical evaluation, the October 2007 examining physician documented the Veteran had gastroesophageal reflux disease (GERD), the Veteran does well if he takes Prilosec, and there were no objective findings of blood, dysphagia, or abdominal pain.  In July 2008, as noted in the December 2008 VA examination report, the Veteran underwent upper gastrointestinal (UGI) series.  Testing results revealed, in pertinent part, moderate esophageal dysmotility evident and severe gastroesophageal reflux, moderate to large sized hiatal hernia, no thickening of gastric folds, normal course of stomach, normal gastric antrum and fundus in stable and appearance, no stricture or mass of the esophagus, and no evidence of esophagitis.  Most recently, the Veteran informed the December 2008 VA examiner of daily and constant acid reflux with daily pain, and following the evaluation, the VA examiner characterized the Veteran's overall general health as fair.

The Board acknowledges the Veteran's reported history of symptomatology regarding the service-connected reflux esophagitis with peptic ulcer symptoms and that he is competent to report such symptoms because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Specifically, such history includes as noted above, as well as choking at night and pain as noted on the February 2008 VA Form 21-4142.  During the November 2008 DRO hearing, the Veteran further reported having constant, almost daily, acid reflux, in which at night he will wake up and start choking due to stuff in his lungs that comes up gray in color.  He also testified having severe pains, like a constant ache in his stomach, which a treating physician characterized as hiatal hernia pain or something like that according to the Veteran.  

Fully considering the lay and medical evidence regarding the service-connected reflux esophagitis with peptic ulcer symptoms, the reported symptomatology noted above suggests some degree of symptoms related to hiatal hernia, to include pain and vomiting.  The 30 percent disability rating currently assigned recognizes the Veteran's recurring symptoms and hiatal hernia with persistently recurrent epigastric distress consistent with such a rating under Diagnostic Codes 7305 and 7346 during the appeal period.  Thus, a preponderance of the evidence is against an increased rating in excess of 30 percent for the service-connected reflux esophagitis with peptic ulcer symptoms for any period.  38 C.F.R. §§ 4.3, 4.7. 

Furthermore, neither the Veteran nor the evidence of record raises the issue of a total disability rating based on individual unemployability due to the service-connected reflux esophagitis with peptic ulcer symptoms.  In fact, the June 2008 VA examination report indicated the Veteran's period of unemployment for 10 to 20 years was due to being injured on the job that resulted in lumbar disc disease.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 


Extra-Schedular Consideration

In exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

In this case, the Board finds that the schedular rating criteria adequately contemplate and describe the symptoms and impairment caused by the service-connected reflux esophagitis with peptic ulcer symptoms.  A rating in excess of the 30 percent rating currently assigned is provided for certain manifestations of the 

service-connected disability at issue, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, referral for extra-schedular consideration for the service-connected disability on appeal is not required.


ORDER

An increased rating in excess of 30 percent for reflux esophagitis with peptic ulcer symptoms is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


